J-A04016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ESTATE OF CATHERINE             :   IN THE SUPERIOR COURT OF
 PERKINS, DECEASED                      :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: FRANKLIN RUSSELL            :
 PERKINS                                :
                                        :
                                        :
                                        :   No. 1466 EDA 2021

               Appeal from the Order Entered June 30, 2021
  In the Court of Common Pleas of Philadelphia County Orphans' Court at
                          No(s): 201900894DE


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                         FILED MARCH 29, 2022

     Appellant Franklin Russell Perkins appeals from the decree and order

sustaining the preliminary objections of Appellee Angela Perkins to his

amended petition to quiet title and strike deed. We affirm.

     The trial court summarized the facts and procedural history of this

matter as follows:

     On January 7, 1981, Catherine E. Perkins (hereinafter “Decedent”)
     died intestate without a spouse. Decedent was survived by six
     (6) children: Gloria Perkins; Mary Perkins; Norman Perkins, Jr.;
     Norma Perkins; John Perkins; and [Appellant]. Decedent was
     predeceased by one child, Charles Perkins, who was survived by
     two issue: Tracy and Tony Perkins. At the time of her death,
     Decedent was the sole owner of 647 S. 55th Street, Philadelphia,
     PA 19143 (hereinafter “the Property”).

     On March 9, 1981, Letters of Administration were granted to
     Norman Perkins Jr. by the Register of Wills of Philadelphia County.
     The Petition for Letters identified Norman Perkins Jr. and Norma
     Perkins as Decedent’s only heirs. On January 18, 1992, Norma
     Perkins passed away leaving her son Robert Perkins as her sole
     heir.
J-A04016-22


     By deed dated May 23, 2000, Norman Perkins Jr., as Administrator
     of Decedent’s Estate, and Robert Perkins, as sole heir of Norma
     Perkins, conveyed the Property to [Appellee] for the sum of
     $45,000.00. The Deed was recorded at the City of Philadelphia
     Department of records on August 24, 2000 [(the Deed)].

     On July 23, 2019, Appellant filed a Petition for Citation directed to
     Appellee to show cause why the Deed should not be stricken, and
     why the court should not enter an order of ejectment removing
     Appellee from the Property. Preliminary objections to the Petition
     were sustained in part by decree dated October 1, 2020, and
     Appellant was ordered to refile the Petition in conformity with the
     rules of Orphans’ Court.[FN1]
        [FN1]Preliminary objections to Appellant’s failure to list the
        names of all interested parties as required by Pa.O.C. Rule
        3.4(a)(5) and failure to include a proper verification were
        sustained, while the preliminary objection as to service of
        the Petition was overruled.

     On November 7, 2020, Appellant filed an Amended Petition to
     Quiet Title and Strike Deed dated May 23, 2000. On December 1,
     2020, Appellee filed preliminary objections to the Amended
     Petition, claiming that:

        1. The Amended Petition is untimely;

        2. [Appellant] cannot allege an action to quiet title and
        ejectment simultaneously;

        3. The Petition is legally insufficient to allege an action in
        ejectment;

        4. Norman Perkins Jr. as Administrator of the Estate had the
        absolute right to convey the Premises; and

        5. The Statute of limitations [had] expired.

     On December 9, 2020, Appellant filed an answer to the
     preliminary objections arguing that the court should accept his
     petition as timely filed, that there is no claim for Ejectment, that
     Norman Perkins Jr. did not have the absolute right to convey the
     Property, and that fraudulent concealment tolled the time for an
     appeal from the Register of Wills to be taken.

     On April 28, 2021, oral argument on the preliminary objections
     was conducted at which time Appellee withdrew the preliminary

                                     -2-
J-A04016-22


      objections concerning ejectment as Appellant had not alleged
      ejectment in his Amended Petition.

      On June 30, 2021, the court entered an order sustaining
      Appellee’s first and fourth preliminary objections, that the
      Amended Petition was untimely, and that Norman Perkins Jr., as
      Administrator of the Estate, had the absolute right to convey the
      premises. Appellee’s fifth preliminary objection, that the statute
      of limitations had expired, was overruled.

Orphans’ Ct. Op., 9/13/21, at 1-3 (some formatting altered).

      Appellant timely filed an appeal and Pa.R.A.P. 1925(b) statement of

errors complained of on appeal.

      Appellant raises the following issues for review:

      1. Did the trial court abuse its discretion and commit an error of
         law in sustaining Appellee Angela Perkins’ preliminary objection
         that Appellant’s amended petition was untimely filed where
         Appellee’s substantive rights were not affected as a result of
         said filing?

      2. Did the trial court abuse its discretion and commit an error of
         law in sustaining Appellee Angela Perkins’ preliminary objection
         in the nature of a demurrer that [the] administrator of the
         Estate of [Decedent], had the absolute right to convey the
         subject property, which could not be impeached where Mr.
         Perkins committed fraud upon the Register of Wills in becoming
         appointed as administrator, and failed to act in good faith when
         he sold the premises.

Appellant’s Brief at 8 (formatting altered).

      In reviewing an order from the [o]rphans’ [c]ourt, our standard is
      narrow: we will not reverse unless there is a clear error of law or
      an abuse of discretion. Our scope of review is also limited: we
      determine only whether the court’s findings are based on
      competent and credible evidence of record.




                                      -3-
J-A04016-22



In re Estate of Karschner, 919 A.2d 252, 255-56 (Pa. Super. 2007) (citation

omitted).

                                      Timeliness

       The Orphans’ Court Rules provide that the rules “shall be liberally

construed to secure the just, timely and efficient determination of every action

or proceeding to which they are applicable. The court at every stage of any

action or proceeding may disregard any error or defect of procedure that does

not affect the substantive rights of the parties in interest.” Pa.O.C.R. 1.2(a)

(emphasis added). Subsequent to the disposition of preliminary objections

filed in orphans’ court, “[i]f the filing of an amended petition or a new petition

is allowed or required, it shall be filed within 20 days after entry of the order

concerning such amended or new petition or within such other time as the

court shall direct.” Pa.O.C.R. 3.9(e)(2) (emphasis added).1

       In Appellant’s first issue, he argues that the orphans’ court erred by

dismissing his petition as untimely, where Appellee’s substantive rights were

not affected. Appellant’s Brief at 16. In support of his argument Appellant

cites In re Chiara’s Estate, 359 A.2d 756, 760 (Pa. 1979), and contends

that it is reversible error for a court “to not disregard a parties’ [sic] failure to


____________________________________________


1 In Pennsylvania, the word “shall” is understood to be unambiguous. See,
e.g., In re Canvass of Absentee Ballots of November 4, 2003 General
Election, 843 A.2d 1223, 1231-32 (Pa. 2004) (stating that while “some
contexts may leave the precise meaning of the word ‘shall’ in doubt, . . . . this
Court has repeatedly recognized the unambiguous meaning of the word in
most contexts” (citations omitted)).

                                           -4-
J-A04016-22



comply with an Orphans[’] Court Rule where the substantive rights of a party

has not been affected.” Appellant’s Brief at 16-17.

       At the hearing on the preliminary objections, counsel for Appellant

stated:

       But the reason why there was a delay, and I would have my client
       testify to that, is, as Your Honor heard, there is only one remaining
       spouse—I’m sorry—one remaining heir of [Decedent]. The others,
       there [are] about 11 heirs that were children of my client’s
       siblings, and it took them a while to find this information.

       . . . . There’s 11, and they are all across the various northeast
       area. And my client doesn’t live in this area, if he were to testify.
       He lives in Oklahoma, I believe. So he had to find all this
       information to be able to include them because that was one of
       the requirements here, is that all heirs be served with this . . . .
       petition.

       So there was no prejudice whatsoever to [Appellee], and we think
       that when there’s no effect of substandard [sic] rights, then the
       case law is pretty clear that an individual may be able—the [c]ourt
       may be able to allow for an untimely petition to proceed.

N.T. H’rg, 4/28/21, at 11-12.

       With regard to Appellant’s first issue, the court observed:

       On October 1, 2020, the [c]ourt entered a [d]ecree directing
       Appellant to “refile his Petition to Quiet Title, Strike Deed dated
       May 23, 2000, and for Ejectment, originally filed July 23, 2019, so
       that it conforms to the rules of the Orphans’ Court.” Pursuant to
       Pa.O.C. Rule 3.9(e)(2), Appellant had twenty days from October
       1, 2020, to file an amended petition. Appellant filed his Amended
       Petition on November 7, 2020, more than twenty days[2] after the
       October 1, 2020, [o]rder without providing a sufficient explanation
       for the delay.

____________________________________________


2Appellant’s amended petition was filed thirty-nine days after the date of the
order.

                                           -5-
J-A04016-22



Orphans’ Ct. Op. at 4.

      Appellant’s reliance on Chiara’s Estate is unavailing, and the

circumstances in that case are distinguishable from the instant matter. In

Chiara’s Estate, the issues on appeal were “whether [assets were] of the

decedent’s estate, or whether, on the contrary, the money had been given by

decedent in her lifetime to her [son].”       Id., 359 A.2d at 758.         When

determining the status of a particular savings certificate, the orphans’ court

noted that no formal objection had been made, so the proceeds should be

distributed in accordance with the schedule proposed by the administrator.

Id. at 760. The Supreme Court observed that it could not tell

      whether the court did not pass on the question because no formal
      objection was made or whether the auditing judge overlooked the
      fact that the proceeds of the certificate were not in fact included
      in the proposed schedule of distribution, having been repaid by
      the administrator to [the son] at an earlier time . . . .

Id.

      Ultimately, our Supreme Court concluded that while the item in question

should have been the subject of a formal objection:

      failure to do so should not prove fatal in this case. The trial
      memorandum presented to the court on [the daughter’s] behalf
      before hearing on the objections and the brief submitted before
      decision was rendered were in effect, amendments to the formal
      objections, and should have been so treated by the court.

Id. Conversely, in the instant case, the orphans’ court addressed the formal

objection that was filed in the form of a preliminary objection in its decision.

Cf. id.


                                     -6-
J-A04016-22



       Pursuant to the rules and appropriate case law, the court may construe

the rules liberally where it concludes such a construction is appropriate to

protect the rights of litigants, but is not required to do so, particularly where

other orphans’ court rules require the dismissal of untimely petitions.

Pa.O.C.R. 1.2(a), 3.9(e); see also In re Canvass of Absentee Ballots of

November 4, 2003 General Election, 843 A.2d at 1231-32; cf. In re

Chiara’s Estate, 359 A.2d at 760. In the instant case, the orphans’ court

refused to consider an untimely amended petition, where Appellant offered no

reasonable explanation for the delay other than the fact that he lived in

Oklahoma and had retained counsel in Pennsylvania since the filing of the first

petition. We discern no abuse of discretion and conclude that Appellant and

no relief is due. See Estate of Karschner, 919 A.2d at 255-56.3

       Order affirmed.


____________________________________________


3 We need not reach Appellant’s second issue as our conclusion concerning
Appellant’s first issue is dispositive of this appeal. However, were we to
address the second issue, we would agree with the orphans’ court that
Appellant did not plead and prove with specificity, his allegations of fraud, or
lack of good faith; nor did he establish that the Administrator was unqualified
to serve as a personal representative. See Orphans’ Ct. Op. at 5-6; see also
Lange v. Burd, 800 A.2d 336, 339 (Pa. Super. 2002); Kern v. Kern, 892
A.2d 1, 8 (Pa. Super. 2005); see also Estate of Karschner, 919 A.2d at 256
(stating that “[a]llegations must be specific in order to compel the court to
conduct a hearing” (citation omitted)); Pa.O.C.R. 3.3(c) (providing that
“[a]verments of fraud or mistake shall be averred with particularity”). Thus,
because it is “clear and free from doubt that [Appellant] will be unable to prove
facts legally sufficient to establish the right to relief[,]” we see no error of law
or abuse of discretion in the orphans’ court order sustaining Appellee’s
preliminary objections and striking Appellant’s complaint. See Catanzaro v.
Pennell, 238 A.3d 504, 507-08 (Pa. Super. 2020).

                                           -7-
J-A04016-22


     Judge McLaughlin joins the memorandum.

     Judge Lazarus concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                   -8-